Case 1:20-cv-00415-PLM-SJB ECF No. 35, PageID.231 Filed 12/17/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


JACK C. BIERI,

       Plaintiff,
                                                    Case No. 1:20-cv-415
v.
                                                    HONORABLE PAUL L. MALONEY
W. ANDERSON, et al.,

       Defendants.
____________________________/


                                        JUDGMENT

      In accordance with the Order entered on this date:

      IT IS HEREBY ORDERED that Judgment is entered.



Dated: December 17, 2020                                   /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge
